Case 1:18-cv-00823-CFC-JLH Document 159 Filed 12/20/19 Page 1 of 6 PageID #: 16844




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

   PAR PHARMACEUTICAL, INC.,              )
   PAR STERILE PRODUCTS, LLC, and         )
   ENDO PAR INNOVATION                    )
   COMPANY, LLC,                          )
                                          )   C.A. No. 18-823-CFC
                     Plaintiffs,          )
                                          )   PUBLIC VERSION
           v.                             )
                                          )
   EAGLE PHARMACEUTICALS INC.,            )
                                          )
                     Defendant.           )

                LETTER TO THE HONORABLE COLM F. CONNOLLY
                          FROM BINDU A. PALAPURA

                                          David E. Moore (#3983)
                                          Bindu A. Palapura (#5370)
   OF COUNSEL:                            Stephanie E. O’Byrne (#4446)
                                          POTTER ANDERSON & CORROON LLP
   Jay P. Lefkowitz, P.C.                 Hercules Plaza, 6th Floor
   Jeanna M. Wacker                       1313 N. Market Street
   Benjamin A. Lasky                      Wilmington, DE 19801
   Sam Kwon                               Tel: (302) 984-6000
   Christopher J. Citro                   dmoore@potteranderson.com
   Ashley Cade                            bpalapura@potteranderson.com
   KIRKLAND & ELLIS LLP                   sobyrne@potteranderson.com
   601 Lexington Avenue
   New York, NY 10022                     Attorneys for Defendant Eagle
   Tel: (212) 446-4800                    Pharmaceuticals Inc.

   Dated: December 12, 2019
   PUBLIC VERSION
   Dated: December 20, 2019
   6507143 / 45185
Case 1:18-cv-00823-CFC-JLH Document 159 Filed 12/20/19 Page 2 of 6 PageID #: 16845
Case 1:18-cv-00823-CFC-JLH Document 159 Filed 12/20/19 Page 3 of 6 PageID #: 16846
Case 1:18-cv-00823-CFC-JLH Document 159 Filed 12/20/19 Page 4 of 6 PageID #: 16847
Case 1:18-cv-00823-CFC-JLH Document 159 Filed 12/20/19 Page 5 of 6 PageID #: 16848
Case 1:18-cv-00823-CFC-JLH Document 159 Filed 12/20/19 Page 6 of 6 PageID #: 16849
